         Case 20-50001-KKS     Doc 35     Filed 08/20/21   Page 1 of 2




              UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF FLORIDA
                   PANAMA CITY DIVISION

IN RE:                                           CASE NO: 20-50001-KKS
                                                 CHAPTER 7
MCKENZIE, SUE A

           Debtor(s)
_________________________________ _/

                    NOTICE OF INTENTION TO
                 SELL PROPERTY OF THE ESTATE

                        NOTICE OF OPPORTUNITY TO
                        OBJECT AND FOR HEARINGS

         Pursuant to Local Rule 2002-2, the Court will consider the relief
  requested in this paper without further notice or hearing unless a party in
  interest files a response within twenty-one (21) days from the date set forth
  on the proof of service plus an additional three days for service if any party
  was served by U.S. Mail, or such other period as may be specified in Fed. R.
  Bankr. P. 9006 (f).
          If you object to the relief requested in this paper, you must file an
  objection or response electronically with the Clerk of the Court or by mail at
  110 East Park Avenue, Suite 100, Tallahassee, FL 32301, and serve a copy
  on the movant’s attorney and any other appropriate person (Chapter 7
  Trustee, Karin A. Garvin, 1801 W. Garden Street, Pensacola, FL 32502)
  within the time allowed. If you file and serve a response within the time
  permitted, the Court will either schedule and notify you of a hearing or
  consider the response and grant or deny the relief requested without a
  hearing.
          If you do not file a response within the time permitted, the Court will
  consider that you do not oppose the relief requested in the paper, and will
  proceed to consider the paper without further notice or hearing, and may
  grant the relief requested.


TO: Debtors(s), Creditors, and Parties in Interest


                                      1
           Case 20-50001-KKS     Doc 35     Filed 08/20/21   Page 2 of 2




      NOTICE IS HEREBY GIVEN that the Trustee/debtor-in-possession
intends to sell the Debtor(s) interest in the following property of the estate of
the debtor(s), under the terms and conditions set forth below:

       1.    Description of property: Debtor’s interest in household goods
and furnishings $980; clothing $75; electronics $250; checking accounts
$156; savings accounts $39 less the Debtor(s) allowed exemptions as set
forth on Schedules B and C filed by the Debtor(s) and incorporated herein
by reference.

      2.     Manner of Sale:     Private ( X )*               Public Auction ( )

     3.    Terms of Sale:     $1,500.00 in 3 payments of $500.00 per
month beginning July 15, 2021 to the Debtor(s) Sue A McKenzie. All
payments shall be made payable to Karin A Garvin, Trustee and mailed to
1801 W. Garden Street, Pensacola, FL 32502

      4.     Basis for value:    Schedules filed by the Debtor(s) under oath;

 • (Applicable to private sales only.) The Trustee will entertain any higher
    bids for the
 purchase of the assets of the debtor(s) which the trustee proposes to sell.
 Such bids must be in writing and accompanied by a deposit of TWENTY
 (20) % of the proposed higher purchase price. Any higher bid must be
 received by the Trustee at the address listed below no later than twenty-one
 (21) days from the mailing of this notice. Should a higher bid be received
 and an objection timely filed, a telephone auction will be conducted
 between the competing parties.

                                          _/s/ Karin A. Garvin_________
                                          KARIN A. GARVIN, TRUSTEE
                                          FL Bar No. 0106933
                                          1801 W. Garden Street
                                          Pensacola, Florida 32502
                                          (850) 437-5577
                                          (850) 437-5250 facsímile
                                          trustee@kgarvinlaw.com




                                        2
